DETAILED ACTION
The Preliminary Amendment filed on 03/16/2021 has been received and entered.  The Applicants amended claims 1-3, 6, 8-11, 13-17 and 20 and cancelled claims 5, 7, 12 and 19.  Claims 1-4, 6, 8-11, 13-18 and 20 as amended are pending in the application. 

This application is a continuation of U.S. Patent Application No. 14/875, 270, filed on October 5, 2015 (issued as U.S. Patent No. 10,284,454), which is a continuation of U.S. Patent Application No. 13/341,255, filed on December 30, 2011 (issued as U.S. Patent No. 9,152,914), which is a continuation of U.S. Patent Application No. 11/947,829, filed on November 30, 2007 (issued as U.S. Patent No. 8,127,235).  


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6, 9-11 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,127,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in the claims of the instant application can be found in the scope of the limitations of the claims in the patent.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/356,709
Patent
8,127,235
Analysis
1.  A system for automatically increasing a capacity of a virtual space in a virtual world, comprising:
one or more physical processors programmed with one or more computer program instructions which, when executed, cause the one or more physical processors to:

detect an attempt by an avatar to enter a virtual space in a virtual world;

determine a current number of avatars for the virtual space;
determine a maximum allowable number of avatars for the virtual space;



automatically increase the capacity of the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars. 



detect an attempt by an avatar to enter a virtual space in a virtual world;

determining if an allowable number of avatars are currently in the virtual space, wherein the allowable number of avatars is determined by at least a capacity of a server that is hosting the virtual space; and

increasing a capacity of the virtual space when the allowable number of avatars is currently in the virtual space, wherein increasing capacity of the virtual space spawning a replicate new virtual space on a different server in response to the capacity of the server that is hosting the virtual space reaching the allowable number of avatars. 

7.  The method of claim 1, further comprising the allowable number of avatars comprising a maximum avatar capacity for the virtual space. 


Therefore, the Patent and the Instant Application are not patentably distinct from each other.  



Claims 1-2, 9-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,152,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in the claims of the instant application can be found in the scope of the limitations of the claims in the patent.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/356,709
Patent
9,152,914
Analysis
1.  A system for automatically increasing a capacity of a virtual space in a virtual world, comprising:
one or more physical processors programmed with 

detect an attempt by an avatar to enter a virtual space in a virtual world;

determine a current number of avatars for the virtual space;

determine a maximum allowable number of avatars for the virtual space;

determine whether the current number of avatars in the virtual space has reached the maximum allowable number of avatars; and 

automatically increase the capacity of the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars. 


one or more physical processors programmed with 

detect an attempt by an avatar to enter a virtual space in a virtual world;

determine whether a maximum number of avatars is present in the virtual space, wherein the maximum number of avatars is based on a capacity of a server that is hosting the virtual space; 

spawn a replicate new virtual space, corresponding to the virtual space, on a different server, in response to the detection of the attempt and a determination that the maximum number of avatars is present in the virtual space; and

allow the avatar to enter the replicate new virtual space.



In addition, the instant application recites automatically increasing the capacity of the virtual space, whereas the patent recites spawning a replicate new virtual space. However, spawning a new replicate virtual space is one way to automatically increase the capacity of the virtual space.  

Therefore, the Patent and the Instant Application are not patentably distinct from each other.  



Claims 1-4, 6, 8-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,284,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the 

Instant Application
16/356,709
Patent
9,152,914
Analysis
1.  A system for automatically increasing a capacity of a virtual space in a virtual world, comprising:

one or more physical processors programmed with one or more computer program instructions which, when executed, cause the one or more physical processors to:

detect an attempt by an avatar to enter a virtual space in a virtual world;

determine a current number of avatars for the virtual space;

determine a maximum allowable number of avatars for the virtual space;

determine whether the current number of avatars in the virtual space has reached the maximum allowable number of avatars; and 





one or more physical processors programmed with one or more computer program instructions which, when executed, cause the one or more physical processors to:

detect an attempt by an avatar to enter a virtual space in a virtual world;

determine a threshold number of avatars for the virtual space;

determine whether a current number of avatars in the virtual space has reached the threshold number of avatars; and 

increase the capacity of the virtual space in response to the detection of the attempt and a determination that the current number of avatars in the virtual space has reached the threshold number of avatars, wherein the increase of the capacity is achieved by spawning a replicate virtual space, corresponding to the virtual space, in said server. 



In addition, Patent uses the term "threshold number of avatars" and the Instant Application uses the term "maximum allowable number of avatars.”  However, these two terms are not patentably distinct from each other.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 1-4, 6, 8, 10-11, 13-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Clanton et al. U.S. Patent 7,386,799 (hereinafter “Clanton”).

	Referring to claim 1, Clanton teaches a system for automatically increasing a capacity of a virtual space in a virtual world, comprising:
	one or more physical processors programed with one or more computer program instructions which, when executed, cause the one or more physical processors to (Figure 2):
	detect an attempt by an avatar to enter a virtual space in a virtual world (detecting a third avatar walking up to a two-slot configuration virtual space in the virtual world) (column 14, lines 46-62);
	determine a current number of avatars for the virtual space (there are two avatars currently in the two-slot configuration virtual space) (column 14, lines 46-62);
	determine a maximum allowable number of avatars for the virtual space (the two-slot configuration virtual space has a maximum of two allowable avatars) (column 14, lines 46-49);
	determine whether the current number of avatars in the virtual space has reached the maximum allowable number of avatars (determining that there are two avatars in the two-slot configuration) (column 14, lines 46-59); and
	automatically increase the capacity of the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (if there are already two avatars in the two-slot configuration virtual space and the third avatar attempts to join, the capacity is automatically increased to three slots to accommodate the third avatar) (column 14, lines 46-59). 



	Claim 14 recites a method for automatically increasing a capacity of a virtual space in a virtual world, the method being implemented on a computer system comprising one or more physical processors executing one or more computer program instructions which, when executed, perform the method, the method comprising similar steps as those recited in independent claim 1.  Therefore, claim 14 is rejected similar to the rejection of independent claim 1.

	Referring to claim 2, Clanton teaches the system of claim 1, wherein the one or more physical processors are further caused to:
	allow the avatar to enter the virtual space after the capacity of the virtual space has been automatically increased (the third avatar joins the previous two avatars when the virtual space is increased to a three-slot configuration) (column 14, lines 46-59).

	Referring to claim 3, Clanton teaches the system of claim 1, wherein the one or more physical processors are further caused to:


	Referring to claim 4, Clanton teaches the system of claim 1, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space is similar to a chat room) (column 21, lines 1-17 and further shown in Figures 4, 12A-12B and 13A-13B).

	Referring to claim 6, Clanton teaches the system of claim 1, wherein the maximum allowable number of avatars is set for the virtual space by at least one of an owner of the virtual space or a manager of the virtual space (an avatar control system 316, i.e. a manager controls operations of the virtual space) (column 5, lines 6-16 and column 15, lines 1-41).

	Referring to claim 8, Clanton teaches the system of claim 1, wherein automatically increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, when the capacity increases from the six-slot configuration shown in Figure 13A to the seven–slot configuration shown in Figure 13B, the 

	Referring to claim 11, Clanton teaches the computer program product of claim 10, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space is similar to a chat room) (column 21, lines 1-17 and further shown in Figures 4, 12A-12B and 13A-13B).

	Referring to claim 13, Clanton teaches the computer program product of claim 10, wherein automatically increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, when the capacity increases from the six-slot configuration shown in Figure 13A to the seven–slot configuration shown in Figure 13B, the avatars are rearranged to give the perception of more space, i.e. the avatars step sidewise to make more room for the new avatar) (column 14, lines 63-66).

	Referring to claim 15, Clanton teaches the method of claim 14, further comprising: 
	allowing, by the computer system, the avatar to enter the virtual space in response to the automatic increase of the capacity of the virtual space (the third avatar joins the previous two avatars when the virtual space is increased to a three-slot configuration) (column 14, lines 46-59).

	Referring to claim 16, Clanton teaches the method of claim 14, wherein the maximum allowable number of avatars is based on the computer resources available for the virtual space (computing resources such as the room/space available for the virtual space determines how many avatars the space can hold; for example, if there are not enough computing resources, such as display space available for displaying a seven-slot configuration for the virtual space with a maximum of seven avatars, then only a four-slot configuration with a maximum of four avatars can be displayed; therefore, the maximum number of seven or four avatars depends on resources such as how much display space is available) (Clanton: column 15, lines 21-29).  

	Referring to claim 18, Clanton teaches the method of claim 14, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space is similar to a chat room) (column 21, lines 1-17 and further shown in Figures 4, 12A-12B and 13A-13B).

	Referring to claim 20, Clanton teaches the method of claim 14, wherein increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, when the capacity increases from the six-slot configuration shown in Figure 13A to the seven–slot configuration shown in Figure 13B, the avatars are rearranged to .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clanton et al. U.S. Patent 7,386,799 (hereinafter “Clanton”), as applied to claims 1 and 14 above, and further in view of Hatlelid et al. U.S. Patent 6,772,195 (hereinafter “Hatlelid”).

Referring to claims 9 and 17, Clanton teaches all of the limitations as applied to claims 1 and 14 above.  In addition, Clanton also teaches wherein the threshold number of avatars is based on computer resources available for the virtual space (computing resources such as the room/space available for the virtual space determines how many avatars the space can hold; for example, if there are not enough computing resources, such as display space available for displaying a seven-slot configuration for the virtual space with a maximum of seven avatars, then only a four-slot configuration with a maximum of four avatars can be displayed; therefore, the threshold of seven or four avatars depends on resources such as how much display space is available) (Clanton: column 15, lines 21-29).  Hatlelid teaches a system and method comprising detecting an attempt by an avatar to enter a virtual space in a virtual world (a participant requesting entry into a chat cluster) (Hatlelid: column 2, lines 24-38 and column 7, lines 1-57) and determining that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, the chat cluster shown in Figure 4a has a threshold of two because there are only two avatar slots, whereas chat cluster shown in Figure 4b has a threshold of three because there are three avatar slots) (Hatlelid: column 5, line 56-column 6, line 28) similar to that of Clanton.  Furthermore, Hatlelid also teaches providing additional computing resources for the virtual space in response to the detection of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 10:30am-2:30pm, Wednesday 9-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173